DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi et al. (Pub. No.: US 2004/0263093 Al; hereinafter referred to as “Matsubayashi”) in view of Borowiec et al. (US 5,841,229).
With respect to claim 1, as to the best interpretation, Matsubayashi discloses a dimmable induction RF fluorescent lamp (3) (see Fig. 2) comprising: 
a lamp envelope (17) filled with a gas mixture (see par.[0040], lines 6-11) at less than typical atmospheric pressure (as well known, in reference of US 2005/0200282 A1 to Lynn; par.[0085], lines 5-8); 
a power coupler (induction coil 16) comprising at least one winding of an electrical conductor (16b); 
an electronic ballast (4) (on circuit board (54); see par.[0030], line 3; see Fig. 1) providing appropriate voltage and current to the power coupler (16b); and 
a dimming circuit (corresponding to dimming controller (7); see par.[0036]) enabling the induction RF fluorescent lamp (3) to be dimmed from an external control dimming circuit (2). 
Matsubayashi does not teach (i) a flag disposed within a vitreous portion, positioned at an approximate mid-way point along a vertical length of a reentrant cavity, and comprised of an exterior surface, which will form an amalgam with mercury, and (ii) a main amalgam including mercury, wherein the vapor pressure at room temperature of the main amalgam is higher than the vapor pressure of a mercury amalgam formed on the flag.
However, in the same field of endeavor, Borowiec discloses in Fig. 2, (i) a flag (starting amalgam flag 32) disposed within a vitreous portion (lamp envelope 14), positioned at an approximate mid-way point (half way) along a vertical length of a reentrant cavity (16), and comprised of an exterior surface (surface of flag 32), which will form an amalgam with mercury (col. 3, line 46; the amalgam is disposed on a "flag" by impregnating or electroplating the flag with a metal or alloy capable of forming an amalgam with mercury), and (ii) a main amalgam (running amalgam 34) including mercury (col. 3, line 46; the amalgam is disposed on a "flag" by impregnating or electroplating the flag with a metal or alloy capable of forming an amalgam with mercury); 
with the exception of disclosing wherein the vapor pressure at room temperature of the main amalgam is higher than the vapor pressure of a mercury amalgam formed on the flag. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings an electrodeless fluorescent lamp having a lamp envelope sealed in a vacuum type manner and filled with mercury and a rare gas which is ionizable to a discharge state upon introduction of an RF signal. The RF signal is generated by a ballast arrangement disposed in the lamp base and is effective for generating an initial electric field sufficient to initiate the discharge and a magnetic field sufficient to maintain steady-state operation of the discharge. An amalgam, which is the source of mercury, is disposed within the lamp envelope to control mercury vapor pressure and is mechanically supported by an amalgam support arrangement in a manner non-invasive to the lamp envelope. 
In claim 2, Matsubayashi in view of Borowiec discloses the lamp of claim 1, wherein Matsubayashi further discloses the external dimming control circuit is an external TRIAC dimming circuit ([0032] the dimmer 2 is one that carries out phase control using a triac).
With respect to claims 3-5, the combination of Matsubayashi and Borowiec obviously disclose the lamp of claim 1, as addressed above, but do not teach that (i) the dimming circuit utilizes burst-mode dimming to implement dimming of the induction RF fluorescent lamp, where burst-mode dimming periodically interrupts a high frequency voltage and current to the power coupler in order to reduce the power being delivered to the power coupler (as recited in claim 3), (ii) the dimming circuit utilizes frequency-mode dimming to implement dimming of the induction RF fluorescent lamp, where frequency-mode dimming adjusts an operating frequency of the induction lamp away from an optimal operating frequency for operation of the electronic ballast in response to an input from the external dimming control circuit (as recited in claim 4), and (iii) the dimming circuit utilizes amplitude-mode dimming to implement dimming of the induction RF fluorescent lamp, where amplitude-mode dimming adjusts the amplitude of a voltage associated with the power being delivered to the induction lamp in response to an input from the external dimming control circuit (as recited in claim 5). However, with the existing circuit arrangement of the combination, the one shown in Fig. 1 of Matsubayashi for example, it is clear that all the claimed features would be obviously performed upon desire, wherein, for instance, a bust mode dimming that can be performed via DC-AC converter [6] to periodically interrupt voltage and current to the power 
Therefore, to implement the dimmable induction RF fluorescent lamp of the combination of Matsubayashi and Borowiec with all the features such as claimed upon desire would have been deemed within the purview of, and/or obvious to, a person skilled in the art.
In claim 6, Matsubayashi in view of Borowiec discloses the lamp of claim 1; wherein Borowiec discloses in col. 3, lines 50-60; amalgams comprise a combination of bismuth and indium. Another exemplary amalgam comprises pure indium. Still another exemplary amalgam comprises a combination of lead, bismuth and tin, such as described in commonly assigned U.S. Pat. No. 4,262,231, cited hereinabove. And yet another amalgam may comprise a combination of zinc, indium and tin. Each amalgam has its own optimum range of operating temperatures. Hence, optimum positions for a particular amalgam in the lamp depend on the optimum range of operating temperatures for the particular amalgam.
Thus, it is obvious to modify the teachings of Borowiec so the material of the flag is comprised of indium and mercury and the main amalgam is comprised of a mixture of bismuth, indium and mercury.
Therefore, to implement the dimmable induction RF fluorescent lamp of the combination of Matsubayashi and Borowiec with all the features such amalgam has its own optimum range of operating temperatures. Hence, optimum positions for a particular amalgam in the lamp depend on the optimum range of operating temperatures for the particular amalgam.
In claim 7, Matsubayashi in view of Borowiec discloses the lamp of claim 6; wherein Borowiec discloses in col. 3, lines 50-60; amalgams comprise a combination of bismuth and indium. Another exemplary amalgam comprises pure indium. Still another exemplary amalgam comprises a combination of lead, bismuth and tin, such as described in commonly assigned U.S. Pat. No. 4,262,231, cited hereinabove. And yet another amalgam may comprise a combination of zinc, indium and tin. Each amalgam has its own optimum range of operating temperatures. Hence, optimum positions for a particular amalgam in the lamp depend on the optimum range of operating temperatures for the particular amalgam. 
Thus, it is obvious to modify the teachings of Borowiec so the the main amalgam is comprised of bismuth, indium, mercury and tin.
Therefore, to implement the dimmable induction RF fluorescent lamp of the combination of Matsubayashi and Borowiec with all the features such amalgam has its own optimum range of operating temperatures. Hence, optimum positions for a particular amalgam in the lamp depend on the optimum range of operating temperatures for the particular amalgam.
In claim 8, Matsubayashi in view of Borowiec discloses the lamp of claim 1, wherein Borowiec discloses the flag is a mesh (col. 3, line 66; the amalgam flags 32 and 34 are each shown as comprising a wire mesh or screen configuration).
In claim 9, Matsubayashi in view of Borowiec discloses the lamp of claim 8 wherein Borowiec discloses the mesh is comprised of one of a cut metal that has been expanded, woven wires (screen configuration; col. 3, line 66), and punched metal.
In claim 18, Matsubayashi discloses a dimmable induction RF fluorescent lamp (3 in Fig. 2), comprising: 
a lamp envelope (17) filled with a gas mixture (see par.[0040], lines 6-11) at less than typical atmospheric pressure (as well known, in reference of US 2005/0200282 A1 to Lynn; par.[0085], lines 5-8); 

a reentrant cavity (17a read as reentrant cavity) that has a vertical length and is approximately axially aligned with the power coupler (induction coil 16); 
a dimming circuit (corresponding to dimming controller (7); see par.[0036]) enabling the induction RF fluorescent lamp (3) to be dimmed from an external control dimming circuit (2); 
with the exception of disclosing a flag that is coupled to the reentrant cavity, positioned at an approximate mid-way point along the vertical length, and includes an exterior surface which will form an amalgam with mercury at a flag vapor pressure; and 
a main amalgam including mercury at a main vapor pressure, wherein the main vapor pressure at room temperature is higher than the flag vapor pressure.
However, in the same field of endeavor, Borowiec discloses in Fig. 2, (i) a flag (starting amalgam flag 32) that is coupled to the reentrant cavity (16), positioned at an approximate mid-way point (half way) along a vertical length, and includes of an exterior surface (surface of flag 32), which will form an amalgam with mercury (col. 3, line 46; the amalgam is disposed on a "flag" by impregnating or electroplating the flag with a metal or alloy capable of forming an amalgam with mercury), and (ii) a main amalgam (running amalgam 34) including mercury (col. 3, line 46; the amalgam is disposed on a "flag" by impregnating or electroplating the flag with a metal or alloy capable of forming an amalgam with mercury); 
with the exception of disclosing wherein the vapor pressure at room temperature of the main amalgam is higher than the vapor pressure of a mercury amalgam formed on the flag. 
However, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to select wherein the vapor pressure at room temperature of the main amalgam is higher than the vapor pressure of a mercury amalgam formed on the flag, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings an electrodeless fluorescent lamp having a lamp envelope sealed in a vacuum type manner and filled with mercury and a rare gas which is ionizable to a discharge state upon introduction of an RF signal. The RF signal is generated by a ballast arrangement disposed in the lamp base and is effective for generating an initial electric field sufficient to initiate the discharge and a magnetic field sufficient to maintain steady-state operation of the discharge. An amalgam, which is the 
In claim 19, Matsubayashi in view of Borowiec discloses the dimmable induction RF florescent lamp of claim 18; with the exception of explicitly disclosing wherein the flag is positioned according to at least one of the following: approximately mid-way between a surface of the reentrant cavity and the lamp envelope, approximately 1 millimeter radially outward from the surface of the reentrant cavity, or approximately between 0 millimeters and 12 millimeters radially outward from the surface of the reentrant cavity.
However, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to select wherein the flag is positioned according to at least one of the following: approximately mid-way between a surface of the reentrant cavity and the lamp envelope, approximately 1 millimeter radially outward from the surface of the reentrant cavity, or approximately between 0 millimeters and 12 millimeters radially outward from the surface of the reentrant cavity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings an electrodeless fluorescent lamp having a lamp envelope sealed in a vacuum type manner and filled with mercury and a rare gas which is ionizable to a discharge state upon introduction of an RF signal. The RF signal is generated by a ballast arrangement disposed in the lamp base and is effective for generating an initial electric field sufficient to initiate the discharge and a magnetic field sufficient to maintain steady-state operation of the discharge. An amalgam, which is the source of mercury, is disposed within the lamp envelope to control mercury vapor pressure and is mechanically supported by an amalgam support arrangement in a manner non-invasive to the lamp envelope.
In claim 20, Matsubayashi in view of Borowiec discloses the dimmable induction RF florescent lamp of claim 18; with the exception of disclosing wherein a normal of a surface of the flag is oriented at an angle of between about 0 degrees and 90 degrees relative to a normal of a surface of the reentrant cavity.
However, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to select wherein a normal of a surface of the flag is oriented at an angle of between about 0 degrees and 90 degrees relative to a normal of a surface of the reentrant cavity, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
.
4.	Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi et al. in view of Borowiec et al. as applied to claim 1 above, and further in view of Maya et al. (US 5,698,951).
In claim 10, Matsubayashi in view of Borowiec discloses the lamp of claim 1; with the exception of explicitly disclosing wherein the flag is initially comprised of a mercury amalgam forming material plated on top of a substrate. However, Maya discloses (col. 3, lines 53-61) wherein the flag (14 in Fig. 1) is initially comprised of a mercury amalgam forming material plated on top of a substrate (30 in Fig. 2C).
Therefore, to implement the dimmable induction RF fluorescent lamp of the combination of Matsubayashi and Borowiec with all the features such amalgam has its own optimum range of operating temperatures. Hence, optimum positions for a particular amalgam in the lamp depend on the optimum range of operating temperatures for the particular amalgam.
In claim 11, Matsubayashi in view of Borowiec and Maya discloses the lamp of claim 10 wherein Maya further discloses the flag substrate is a metal that will not form an amalgam with mercury (col. 3, lines 58-61).
In claim 12, Matsubayashi in view of Borowiec and Maya discloses the lamp of clam 11 wherein Maya further discloses the metal of the flag substrate is at least one of steel, iron, nickel, stainless steel, tantalum, and molybdenum (col. 3, lines 56-61).
Regarding claims 13-16, the combination of Matsubayashi, Borowiec, and Maya obviously disclose the lamp of claim 10, as addressed above, but do not teach that (i) the flag substrate is a ceramic (as recited in claim 13), (ii) the ceramic of the flag substrate is densely sintered aluminum oxide (A12O3) (as recited in claim 14), (iii) the ceramic substrate may be plated with another metallic material suitable for plating with Indium (as recited in claim 15), and (iv) the ceramic substrate is plated with tungsten prior to plating with Indium (as recited in claim 16). However, all such claimed features would be served for the same purpose of not absorbing too much heat as disclosed in the combination’s teachings (see Maya’s col. 3, lines 56-61), and therefore, to include all such configurations therein to enhance further practices would have been deemed within the purview of, and/or obvious to, a person skilled in the art.
Regarding claim 17, the combination of Matsubayashi, Borowiec, and Maya obviously disclose the lamp of claim 1, as addressed above, but do not specifically teach that the electronic ballast comprises a passive valley fill circuit for improved power factor and total harmonic distortion. However, the configuration of such a passive valley fill circuit for the stated purpose has been commonly practiced in the art; therefore, to arrange it in the existing ballast of the combination of Matsubayashi, Borowiec, and Maya to enhance its operation would have been deemed within the purview of, and/or obvious to, a person skilled in the art of power electronics.
Citation of relevant prior art
:
Speer et al. (US 8,198,815) teaches amalgam support in an inductively coupled discharge lamp. 
Van Os et al. (US 5,598,069) teaches amalgam system for electrodeless discharge lamp. 
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection, as set forth in detailed above.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIBOL TAN/                Primary Examiner, Art Unit 2844